Citation Nr: 0217757	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-15 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to an increased rating for arthritis of 
the right shoulder, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of 
the left shoulder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant retired from military service in May 1997, 
with more than 20 years of active duty.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a 
rating decision by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant has congenital pes planus that did not 
undergo an increase in severity as a result of military 
service.  

2.  The appellant's right shoulder disability is 
manifested by degenerative arthritis with motion available 
over the shoulder level.  

3.  The appellant's left shoulder disability is manifested 
by degenerative arthritis with motion available over the 
shoulder level.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5203 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5203 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has bilateral pes planus 
that had its origin in service.  He also contends that the 
disability associated with the arthritis in each of his 
shoulder is more severe than current evaluated, thereby 
warranting a higher rating for each shoulder.  

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the appellant has been notified in the January 1998 rating 
decision, the July 1999 statement of the case (SOC) and 
the July 2002 supplemental statement of the case (SSOC) of 
the evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral pes planus 
and entitlement to increased ratings for his right and 
left shoulder disabilities, and of the applicable laws and 
regulations.  In April 2002, the RO sent the appellant a 
letter informing him as to what evidence was necessary in 
order for VA to grant his claim.  It informed him that it 
would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Additionally, along with a copy of the January 1998 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, and 
the SSOC, along with the April 2002 VA letter, adequately 
informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  
The record shows that the RO has secured the appellant's 
service medical records, VA medical treatment records 
since service, and copies of the reports of all the VA 
medical examinations that have been conducted throughout 
the years in connection with the appellant's applications 
for increased ratings.  Furthermore, in keeping with the 
duty to assist, the appellant was provided VA examinations 
in September 1997 and March 2001.  The appellant has not 
identified any additional records that may still be 
outstanding, and he specifically indicated on his August 
1999 substantive appeal (VAF 9), that he did not want to 
have a hearing before the Board.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Bilateral Pes Planus

The appellant's service medical records show he was 
treated for right knee and metatarsophalangeal joint pain 
due to stress from running in September 1975, which was 
shortly after he entered military service.  Subsequently 
dated service medical records, covering the more than 19 
years of active service, reveal no complaint or finding of 
any foot problem until the November 1996 retirement 
examination, when evaluation of the appellant's feet 
revealed asymptomatic pes planus.  

At a September 1997 VA examination, the appellant was 
noted as having bilateral pes planus.  VA outpatient 
records dated between April 1998 and June 1999 show 
occasional treatment for complaints of painful feet.  An 
April 1998 assessment was bilateral painful feet, etiology 
unknown.  Assessments noted in outpatient records dated in 
September 1998, December 1998, and January 1999 included 
bilateral metatarsalgia, neuritis of the dorsal medial 
cutaneous bilaterally, and pronated foot type.  The 
assessment in June 1999 was pronated foot type corrected 
by orthotics.  

At a March 2001 VA examination of the feet, the appellant 
complained of pain in both feet.  He indicated that 
increased walking or standing created pain in his feet.  
He described stiffness in his feet in the mornings.  He 
stated that he did not have swelling, heat, or erythema 
associated with his feet, and that the non-steroid, anti-
inflammatory medication he was taking for the pain 
provided intermittent relief.  Examination revealed 
bilateral pes planus that was worse on the right.  The 
diagnosis was bilateral pes planus, apparently congenital, 
and metatarsalgia (foot pain) from the bilateral pes 
planus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  Regulations 
also provide that service connection may be established 
where all the evidence of record, including that pertinent 
to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

When, after consideration of all the evidence and material 
of record in a case before VA with respect to benefits 
under laws administered by the Secretary of VA, there is 
an approximate balance of the positive and negative 
evidence regarding the merits of an issue material to a 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  

While the evidence demonstrates that the appellant has 
bilateral pes planus, and was diagnosed with such at his 
November 1996 service retirement examination, the disorder 
has been characterized by a VA physician as apparently 
congenital.  Though not a definite etiological opinion, it 
can be surmised that the likelihood is that pes planus is 
not an acquired disability.  There is no evidence of 
record that suggests the bilateral pes planus is other 
than a congenital disorder.  Nor is there any competent 
evidence that demonstrates the pes planus underwent an 
increase in severity as a result of military service.  Pes 
planus was not treated in service and was asymptomatic at 
time of service discharge.   Consequently, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
bilateral pes planus.  Since congenital abnormalities are 
not diseases or injuries for VA compensation purposes, 
service connection is not for application.  See 38 C.F.R. 
§ 3.303.  

II.  Right Shoulder Arthritis

Service medical records show that the appellant was 
initially treated for pain in his shoulders in January 
1993.  An April 1993 private medical report from 
Orthopaedic Associates, Inc. noted that the appellant had 
pain on any movement of either shoulder and that X-rays of 
the shoulders revealed mild degenerative changes in each 
acromioclavicular joint.  The diagnoses were bilateral 
acromioclavicular joint arthritis and bilateral rotator 
cuff tenderness.  A May 1993 private medical record from 
Professional Therapy Systems, Inc. noted that the 
appellant complained of pain in his shoulders with 
resulting loss of function; the diagnosis was bilateral 
shoulder/arm syndrome.  

The appellant underwent VA examination in September 1997, 
at which time he complained of multiple joint pain.  
Evaluation of the shoulders noted the following ranges of 
motion in the right shoulder: flexion was to 180 degrees; 
abduction was to 160 degrees; external rotation was to 90 
degrees; and internal rotation was to 70 degrees.  An 
X-ray report of the shoulders noted questionable deformity 
due to recurrent dislocation of the right shoulder; it was 
remarked that here was no sign of dislocation at present.  
The examination diagnosis was mild degenerative disease of 
both shoulders.  

VA outpatient records dated from 1998 to 2000 show that 
the appellant was treated for complaints of bilateral 
shoulder pain in January 200 and May 2000.  

At a March 2001 VA joints examination, the appellant gave 
a history of long standing pain and weakness in both 
shoulders, with stiffness and pain especially in the 
mornings.  He indicated that ibuprofen provided some 
relief from the pain in his shoulders.  He described 
periods of flare-ups with his bilateral shoulder pain and 
stated that he was greatly limited secondary to the pain 
in his shoulders.  The examiner stated that there was no 
muscle atrophy noted in the shoulders and no neurological 
deficits observed.  On range of motion testing of the 
right shoulder, the appellant complained of pain in all 
planes of movement and with any movement of the shoulder 
joint, the following results were reported: flexion was to 
170 degrees; abduction was to 170 degrees; external 
rotation was to 70 degrees; and internal rotation was to 
90 degrees.  The diagnoses were impingement syndrome of 
the shoulders and degenerative joint disease of the 
shoulders due to the impingement syndrome.  

Service connection was granted for arthritis of the right 
shoulder by a July 1997 rating decision, and a 
noncompensable rating was assigned under Diagnostic Code 
5003 from June 1, 1997.  A 10 percent rating was awarded 
for the right shoulder disability under Diagnostic Code 
5203 by a January 1998 rating decision, effective June 1, 
1997.  

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When shoulder impairment of the clavicle or scapula is 
manifested by dislocation or nonunion with loose movement, 
a 20 percent evaluation is assigned.  For nonunion of the 
clavicle or scapula without loose movement, or malunion, a 
10 percent evaluation is assigned.  Otherwise, the 
disability is rated on impairment of function of a 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  In this case, the evidence does not show nonunion 
or malunion of the right clavicle or scapula.  Evidence of 
recurrent dislocation was noted on x-ray examination in 
1997, though it was noted that there was no current 
dislocation.  However, the record does not reflect 
treatment for recurrent dislocation and no sign of 
dislocation was noted on the most recent VA examination.  
Hence, a higher rating for the appellant's right shoulder 
disability is not warranted under Diagnostic Code 5203.  

Consideration has been given as to whether rating greater 
than 10 percent may be assigned for the right shoulder 
disability on the basis of limitation of motion involving 
the shoulder/arm.  When limitation of motion of an arm is 
at shoulder level, a 20 percent evaluation is assigned.  
If limitation of motion of the major arm is midway between 
the side and shoulder level, a 30 percent evaluation is 
assigned, whereas a 20 percent evaluation is assigned for 
such limitation of motion involving the minor arm.  For 
limitation of motion of the major and minor arms to 25 
degrees from the side, evaluations of 40 and 30 percent, 
respectively, are assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Normal ranges of motion for a shoulder consist 
of forward flexion to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
Because the evidence presented in this case does not 
demonstrate that range of motion in the right arm is 
limited to shoulder level but, rather, reveals fairly good 
range of motion involving the right shoulder/arm, a higher 
rating for the appellant's right shoulder disability is 
not warranted under Diagnostic Code 5201.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has 
held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

While the appellant complains of pain and weakness in his 
right shoulder, which he claims limits the functional 
abilities of the right shoulder/arm, the Board does not 
find that the degree of pain and weakness demonstrated in 
the right shoulder has resulted in functional disability 
in excess of that contemplated in the 10 percent rating 
already assigned for the disability.  The evidence 
indicates that range of motion for the right shoulder/arm 
is fairly good, and that there is no evidence of muscle 
atrophy or neurological deficit involving the right 
shoulder.  The examiner in 2001 noted no evidence of 
recurrent dislocation or subluxation and indicated that 
there were no exacerbating episodes, only that the veteran 
complained of pain at all times.  There was no objective 
evidence that the pain in the shoulders limited function 
beyond that contemplated by the current evaluation.  
Therefore, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
right shoulder disability on the basis of functional 
disability.  

III.  Left Shoulder Arthritis

As noted above, the appellant was treated in service for 
bilateral shoulder pain, and was diagnosed at various 
times with arthritis in each acromioclavicular joint, 
bilateral rotator cuff tenderness, and bilateral 
shoulder/arm syndrome.  

At the September 1997 VA examination, evaluation of the 
shoulders revealed the following ranges of motion for the 
left shoulder: flexion to 175 degrees; abduction to 160 
degrees; external rotation to 90 degrees; and internal 
rotation to 70 degrees.  An X-ray report of the shoulders 
noted questionable deformity due to recurrent dislocation 
and "tenonosis calcarea."  The examination diagnosis was 
mild degenerative disease of both shoulders.  

VA outpatient records show that the appellant was treated 
for complaints of bilateral shoulder pain in January 2000 
and May 2000.  

At the March 2001 VA joints examination, there was no 
muscle atrophy noted in the shoulders and no neurological 
deficits observed.  Range of motion testing of the 
shoulders, at which time the appellant complained of pain 
in all planes of movement and with any movement of the 
shoulder joint, revealed the following results for the 
left shoulder: flexion was to 170 degrees; abduction was 
to 170 degrees; external rotation was to 70 degrees; and 
internal rotation was to 90 degrees.  The diagnoses were 
impingement syndrome of the shoulders and degenerative 
joint disease of the shoulders due to the impingement 
syndrome.  

Service connection was granted for arthritis of the left 
shoulder by a July 1997 rating decision, with a 
noncompensable rating assigned under Diagnostic Code 5003 
from June 1, 1997.  A 10 percent rating was awarded for 
the left shoulder disability under Diagnostic Code 5203 by 
a January 1998 rating decision, effective June 1, 1997.  

As the evidence does not show dislocation or nonunion with 
loose movement in the left clavicle or scapula, a higher 
rating for the appellant's left shoulder disability is not 
warranted under Diagnostic Code 5203.  Because the 
evidence does not show that range of motion of the left 
arm is limited to shoulder level but, rather, reveals that 
there is fairly good range of motion in the left 
shoulder/arm, a higher rating for the appellant's left 
shoulder disability is not warranted under Diagnostic Code 
5201.  

While the appellant complains of pain and weakness in his 
left shoulder, which he claims limits the functional 
abilities of the left shoulder/arm, the Board does not 
find that the degree of pain and weakness demonstrated in 
the left shoulder has resulted in functional disability in 
excess of that contemplated in the 10 percent rating 
already assigned for the disability.  The evidence 
indicates that range of motion for the left shoulder/arm 
is fairly good, and that there is no evidence of muscle 
atrophy or neurological deficit involving the left 
shoulder.  The examiner in 2001 noted no evidence of 
recurrent dislocation or subluxation and indicated that 
there were no exacerbating episodes, only that the veteran 
complained of pain at all times.  There was no objective 
evidence that the pain in the shoulders limited function 
beyond that contemplated by the current evaluation.  
Therefore, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
left shoulder disability on the basis of functional 
disability.  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  As to shoulders, the evidence of record 
does not indicate that the appellant is frequently 
hospitalized due to the arthritis and there is no 
objective evidence of marked interference in his 
employment due to the shoulders.  Having reviewed the 
record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.  


ORDER

Service connection for bilateral pes planus is denied.  

Increased ratings for arthritis of the right and left 
shoulders are denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

